Title: From Alexander Hamilton to Major Sebastian Bauman, [13 April 1781]
From: Hamilton, Alexander
To: Bauman, Sebastian



[New Windsor, New York, April 13, 1781]
My Dr. friend

You have intirely misunderstood me. I said I knew you too well not to be convinced, that you would give fair play; that is in other words my knowlege of you convinced me that you would give fair play. You seem to have taken it in a different sense. Permit me to say this was not well done; for my friendship for you as well as the whole complexion of my letter ought to have saved me from the suspicion of any ill-meaning. Let any body read my letter who is well acquainted with the English language and he will tell you that what I said has a meaning quite the reverse of what you have supposed.
I am Yr. friend & serv
A Hamilton
April 13th. 81

